Citation Nr: 1505595	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 2007 for the award of service connection for migraines.

2.  Entitlement to an effective date earlier than November 17, 2008 for the addition of the Veteran's spouse as a dependent.

3.  Entitlement to an effective date earlier than October 19, 2009 for service connection for left upper and left lower extremity weakness.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1995.

This appeal arose before the Board of Veterans' Appeals (Board) from January, April and July 2010 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse testified before the undersigned at the RO in October 2013; a transcript of this proceeding is of record.

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for headaches was originally denied by an April 1995 rating action; the Veteran did not appeal this decision and it became final.

2.  The Veteran has failed to allege any kind of error of fact or law in the April 1995 rating action which, when called to the attention of later reviewers, compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

3.  The Veteran's claim to reopen the request for service connection for migraines was received by the RO on October  9, 2007; a rating issued in March 2008 found no new and material evidence had been submitted to reopen the claim.

4.  Prior to an appellate decision, the Veteran was examined by VA in June 2009; this examination related the Veteran's current migraines to the headaches experienced in service.  Service connection was awarded by a July 2009 rating decision, which assigned the effective date of October 9, 2007.

5.  The October 9, 2007 effective date for the award of service connection for migraines is the legally correct date.

6.  The Veteran's April 1995 original claim noted that he was married.

7.  An April 20,1995 rating decision awarded service connection for several disorders, assigned a combined disability evaluation of 10 percent.  Based on the rating assigned, the Veteran was not eligible to receive additional compensation for a dependent.

8.  A June 2006 rating action increased the evaluations of some of the Veteran's service-connected disabilities, resulting in a combined disability evaluation of 40 percent.  The Veteran was eligible to receive additional compensation for a dependent, but he failed to return the Declaration of Status of Dependents within one year of this rating action.

9.  On November 17, 2008, the Veteran's Declaration of Status of Dependents was received; thus, this is the correct effective date (the date of receipt of the claim) for the award of additional compensation for a dependent.

10.  The Veteran filed a claim for separate service connection for left upper and left lower extremity weakness on October 19, 2009.  Prior to the November 2009 VA examination these disorders had not been specifically related to the service-connected CVA.

11.  Based on the applicable law, October 19, 2009 is the correct effective date for the award of service connection for the left upper and left lower extremity weakness.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October  9, 2007 for the award of service connection for migraines have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7111 (West 2002 & Supp. 2104); 38 C.F.R. §§ 3.156, 3.159, 3.400(q)(1) (2014).

2. The criteria for an effective date earlier than November 17, 2008 for the award for additional compensation for a dependent have not been met.   38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(f) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.4(b)(2), 3.159, 3.401(b)(1-4) (2014).

3.  The criteria for an effective date earlier than October 19, 2009 for the award of separate service connection for left upper and lower extremity weakness have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.159, 3.400(b)(2) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2007, November 2008 and January 2011.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding his claims for earlier effective dates.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

In general, the effective date for direct service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service; otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2014).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) . The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

When a claim for service connection based on new and material evidence is requested and records, other than service department records, are received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1) (2014).

A final decision may, however, be reversed or amended where evidence establishes that it was a product of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2014); 38 C.F.R. § 3.105(a) (2014).  The Court of Appeals for Veteran's Claims (CAVC) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to 38 U.S.C.A. § 5110(f) (West 2002 & Supp. 2014), an award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law shall be payable from the effective date of such rating , but only if proof of dependents is received within one year from the notification of such rating.  An additional amount of compensation may be payable for a dependent where the veteran is entitled to compensation based on a disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2014).  When adding a dependent for additional compensation, the effective date is the latest of the following dates: (a) the date of the claim; (b) date of the veteran's marriage; (c) date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request; (d) date dependency arose; (e) effective date of the qualifying disability rating if evidence of dependency is received within one year of such rating action; (f) date of commencement of the veteran's award.  See 38 C.F.R. § 3.401(b)(1-4) (2014).  


Factual background and analysis

Earlier effective date for service connection for migraines

The Veteran filed his original claim for headaches on April 6, 1995.  On April 20, 1995, the RO issued a rating action that denied this claim, finding that the complaints noted in service were acute in nature, resolving by discharge from service.  Thus, it was concluded that the Veteran did not suffer from a chronic headache disorder.  He was notified of this denial by correspondence dated May 8, 1995.  Despite the lack of an examination, he did not appeal this decision; therefore, it became final.

On October 9, 2007, the Veteran filed a claim to reopen his request for service connection for migraines.  A March 28, 2008 rating action found that no new and material evidence had been submitted to warrant reopening of the claim.  He was notified of this decision on March 29, 2008.  However, prior to any appellate decision, the RO had the Veteran examined in June 2009.  Based on this examination, the RO issued a rating action that awarded service connection for migraines, effective October 9, 2007, the date of the claim to reopen.  

The Veteran has contended that, while the denial in April 1995 may not have constituted "clear and unmistakable error" (see the March 2010 notice of disagreement), it was nevertheless flawed because the RO had failed to have him examined prior to making its decision.  The Board has carefully considered this contention and agrees that it does not rise to the level of "clear and unmistakable error."  An assertion that the RO failed in its duty to assist in the complete development of the record cannot form the basis of a claim for clear and unmistakable error, since such a breach creates only an incomplete record not an incorrect record.  Caffery v. Brown, 6 Vet. App. 377 (1994).  Therefore, a collateral attack of the final April 1995 denial of service connection based on clear and unmistakable error must fail.

As a consequence, the Board finds that the October  9, 2007 effective date for service connection for migraines, the date that he filed a claim to reopen, is the correct effective date.  While the RO had denied the claim in March 2008, before an appellate decision was made, the Veteran was afforded a VA examination that established entitlement to the benefit sought.  The RO then awarded service connection in a July 2009 decision that assigned an effective date as if the March 2008 decision had not been made; this date is the date of the claim to reopen, October 9, 2007.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier effective date for the adding a dependent

The Veteran filed his original claim for service connection on April 6, 1995.  This form noted that he was married.  A rating was issued on April 20, 1995 that granted service connection for a left knee disorder, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensable; and hypertension, evaluated as noncompensable.  His combined disability evaluation was 10 percent.  He was sent correspondence in May 1995, advising him of the decision made; he was not requested to provide information as to dependents because he was not assigned a disability of 30 percent or greater and was, therefore, not eligible to be paid additional compensation for dependents.  See 38 C.F.R. § 3.4(b)(2).  

In June 2006, the RO issued a rating action that increased the evaluation assigned to the sinusitis to 30 percent and increased the evaluation assigned to the hypertension to 10 percent.  A noncompensable evaluation assigned to a left knee disorder was confirmed and continued.  The Veteran was now eligible to receive additional compensation for dependents, since his disability was now at least 30 percent disabling.  He was sent correspondence on June 27, 2006 that informed him of what he was required to do to complete a claim for dependents.  He was informed that he had to submit the attached VA Form 21-686c, Declaration of Status of Dependents.  He failed to return this form to the RO.  On November 17, 2008, the RO received a VA Form 21-686c.  He indicated that his wife should be added as a dependent and stated that there were no unmarried children still at home or attending school.  The RO informed the Veteran that he would be paid additional compensation for a dependent, effective November 17, 2008.

The Veteran has contended that the effective date of the additional compensation for a dependent should have been made effective the date of the April 1995 claim, since he was married at the time and had indicated as much on the claim.  The Board concedes that the Veteran had noted on this claim that he was married.  However, he was not eligible to be paid additional compensation for a dependent because he was assigned a 10 percent disability evaluation.  In order to pay this additional compensation, his disability evaluation had to be at least 30 percent disabling.  Therefore, there is no basis upon to which to assign an effective date of April 1995.

The Veteran became eligible for additional compensation for a dependent at the time of the June 2006 rating action that increased his combined disability to 40 percent.  He was advised of this entitlement and was provided with a VA Form 21-868c, which he was instructed to submit in order to complete a claim for dependents.  Unfortunately, the Veteran did not submit this form within one year of the award of the qualifying disability evaluation; therefore, the effective date of the additional compensation cannot be June 2006.  See 38 C.F.R. § 3.401(b)(1-4).   The record clearly shows that the Veteran submitted a VA Form 686c on November 17, 2008.  Thus, the effective date must be November 17, 2008, the date of receipt of the claim for additional compensation for a dependent.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, supra.

Earlier effective date for service connection for left upper and left lower extremity weakness

The Veteran was awarded entitlement to service connection for a cerebrovascular accident (CVA) with associated hypertension in 2008.  On October 19, 2009, he filed a claim for an increased evaluation for the CVA, noting that he had weakness in the left upper and lower extremities.  On January 13, 2010, the RO issued a decision that noted that the CVA itself was a static condition.  However, separate service connection was awarded for left upper and lower extremity weakness, each assigned a 10 percent disability evaluation, based on the November 2009 VA examination finding that these disorders were a residual of the CVA.  An effective date of October 19, 2009 was assigned to these disorders.

After reviewing the record and the applicable laws and regulations, the Board finds that October 19, 2009 is the correct effective date.  Since the claim for these conditions was not received within one year of his separation from service, the effective date of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  While the first indication that these disorders were directly related to the service-connected CVA was not made until the November 2009 examination, the RO made the award effective date back to the October 19, 2009 claim.  There is no basis in the law to award an earlier effective date.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, supra.

.
ORDER

Entitlement to an effective date earlier than October 7, 2007 for the award of service connection for migraines is denied.

Entitlement to an effective date earlier then November 17, 2008 for the award of additional compensation for a dependent is denied.

Entitlement to an effective date earlier than October 19, 2009 for the award of service connection for left upper and left lower extremity weakness is denied.


REMAND

The Veteran has contended that service connection should be awarded for OSA.  He claimed that while this condition was not diagnosed in service, he had had problems with snoring while on active duty.  He claims that this condition has persisted since that time and that service connection is therefore warranted.  In the alternative, he has argued that his OSA is related to his service-connected sinusitis.  He claims that the sinusitis has worsened the OSA and makes its treatment difficult.

The record indicates that the Veteran has been service-connected for sinusitis since April 1995.  A limited sleep study performed in April 1997 referred to OSA.  A VA examination was performed in July 2012.  After reviewing the record and examining the Veteran, the examiner concluded that it was less likely than not the OSA was related to the service-connected sinusitis.  It was stated that "[t]he reports of sleep apnea in the C file do not directly relate the condition to the veteran's sinusitis.  In the medical literature, sinus conditions increase the risk for sleep apnea but are not cited as a direct cause for sleep apnea."  

In October 2012, the Veteran's private physician stated that the "[e]xact etiology of this patient's obstructive sleep apnea is not totally clear.  Generally sleep apnea is related to the patient's weight as well as his body habitus but clearly is worsened by nasal obstruction.  This has been improved following his septoplasty, turbinate reductions, and endoscopic sinus surgery for his chronic sinus disease."

The Board finds that these two opinions are contradictory in nature.  This must be cured before a final decision can be made in the Veteran's case.  Moreover, while the July 2012 VA examiner had opined that the sinusitis was not a direct cause of the OSA, no opinion was proffered as to whether the sinus disorder aggravates the OSA beyond its natural progression.  Therefore, another VA examination would be helpful in determining entitlement to service connection for the diagnosed OSA.

While the case is in remand status, the RO must ascertain whether there any additional treatment records available that are not already of record.  Any identified records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran had request that he provide the names and addresses of all health care providers, both VA and non-VA, from whom he has sought treatment since 2012 for his OSA.  The Veteran must provide the appropriate releases authorizing VA to obtain any private records identified.  Any identified records that are not already in the claims folder must be obtained and associated with the file.  The RO must make at least two attempts to obtain any relevant private treatment records.  All efforts to obtain any identified records must be documented for inclusion in the claims folder.  All development efforts must comply with 38 C.F.R. § 3.159.

2.  Schedule an appropriate VA examination in order to determine the etiology of the diagnosed OSA.  The entire claims folder must be reviewed in conjunction with the examination and such review must be documented in the examination report.  The examiner must render an opinion as to whether the Veteran's OSA is either caused or aggravated, beyond its natural progression, by the service-connected sinusitis.  Any special tests or studies deemed necessary to render this opinion must be accomplished.  The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained by the examiner.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed, the claim for service connection for OSA must be readjudicated.  If the decision remains adverse, the Veteran and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The claims folder must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


